DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 5/03/2022.
The examiner prosecuting this action has changed.  Please direct all future correspondences to Primary Examiner Katherine Salmon.
Election / Restriction
Applicant’s election of Group II, claims 12-13, 16, 18-21, 24, 50, 52-53, 56 and 57 in the reply filed on October 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). This restriction has been made final. 

Status of the Claims
	Claims 1-4, 7-13, 16, 18-21, 24, 50, 52, 53, 56 and 57 are pending. Claims 1-4 and 7-11 are withdrawn as being drawn to non-elected subject matter. Claims 12, 13, 16, 18-21, 24, 50, 52, 53, 56 and 57 are examined.
	The following rejections are newly applied as necessitated by amendment.
	This action is FINAL.  
Withdrawn Rejections and Objections
 	The claim objection made in the previous office action is withdrawn based upon amendments to the claims.  
The claim rejection under 35 USC 112b and 35 USC 102 and 35 USC 103 made in the previous office action is withdrawn based upon amendments to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13,16,18-21,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent Application Publication 2013/0116128 May 9, 2013).
With regard to claim 12, Shen et al. teaches a method for performing nucleic sample preparation and sequencing (abstract).  Shen et al. teaches that nucleic acids can be isolated from a porous substrate and that these nucleic acids can be place on an amplification region via a voltage source that manipulated the fluids to flow (para 48 and figure 30).  Figure 3 provides support that the substrates communicate such that the nucleic acids ore essentially perpendicular. Shen et al. teaches that the hydrophilic patches can comprises primers (para 43).  Although Shen et al. does not specifically teach that the primers communicate with the liberated nucleic acids by a voltage gradient, Shen et al. teaches that there is movement of the nucleic acids by voltage (para 48) and it would be obvious that these nucleic acids would communicate with the primers on the substrate as Shen et al. teaches that the end result of the method is to sequence the nucleic acids.  
 	With regard to Claim 13, Shen et al. teaches that the translocation is done by a voltage source that creates a gradient (para 49).
	With regard to claim 16, the term “contacts” broadly encompasses both direct and indirect contact, and as the solution that flows through contacts both the substrates the sample and the substrate are contacted.
	With regard to claim 18, Shen et al. teaches a method in which the universal primers are hybridized to universal priming sites on adapters (para 45). 
 	With regard to claim 19-20, as the nucleic acids from the amplification product that uses an amplification primer are sequenced, the product is correlated with a location (a nucleic acid position) within the sample (para 45-49).
 	With regard to claim 21, Shen et al teaches that nucleic acid library molecules can be affixed to the hydrophilic regions of the substrate (para 53). 
With regard to claim 24, Shen et al. teaches a method for performing nucleic sample preparation and sequencing (abstract).  Shen et al. teaches that nucleic acids can be isolated from a porous substrate and that these nucleic acids can be place on an amplification region via a voltage source that manipulated the fluids to flow (para 48 and figure 30).  Figure 3 provides support that the substrates communicate such that the nucleic acids ore essentially perpendicular. Shen et al. teaches that the hydrophilic patches can comprises primers (para 43).  Although Shen et al. does not specifically teach that the primers communicate with the liberated nucleic acids by a voltage gradient, Shen et al. teaches that there is movement of the nucleic acids by voltage (para 48) and it would be obvious that these nucleic acids would communicate with the primers on the substrate as Shen et al. teaches that the end result of the method is to sequence the nucleic acids.  
Claim(s)  50,52-53,56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Patent Application Publication 2013/0116128 May 9, 2013) in view of Hubbell (US Patent Application Publication 2013/0053256 Feb 28, 2013).
With regard to claim 50, Shen et al. teaches a method for performing nucleic sample preparation and sequencing (abstract).  Shen et al. teaches that nucleic acids can be isolated from a porous substrate and that these nucleic acids can be place on an amplification region via a voltage source that manipulated the fluids to flow (para 48 and figure 30).  Figure 3 provides support that the substrates communicate such that the nucleic acids ore essentially perpendicular. Shen et al. teaches that the hydrophilic patches can comprises primers (para 43).  Although Shen et al. does not specifically teach that the primers communicate with the liberated nucleic acids by a voltage gradient, Shen et al. teaches that there is movement of the nucleic acids by voltage (para 48) and it would be obvious that these nucleic acids would communicate with the primers on the substrate as Shen et al. teaches that the end result of the method is to sequence the nucleic acids.  Shen et al. teaches a second surface for a universal array that has universal adapter that is fluid communication, however, does not teach that this substrate is a barcode array. 
With regard to claim 56, Shen et al. teaches amplification (enrichments) and determining copy numbers (para 43 and 70). 
With regard to claim 50, Hubbell   teaches a method of sequencing via a method of flow ordering (abstract).  Hubbell teaches a substrate that comprise barcodes sequences (para 29).
With regard to claim 52, Hubbell teaches a method wherein the barcode is fixed to a surface (para 43-45).
With regard to claim 53, Hubbell the array can comprise 6000 barcodes (para 140).
With regard to claim 57, Hubbell teaches performing reactions with polymerase, ligase, exonuclease, endonuclease (para 52-53, 101, 107-1100.
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Shen et al. to use bar code array for the amplification substrate.  The ordinary artisan would modify the method to use barcodes such as the ones taught by Hubbell as Hubbell teaches that barcodes can used to uniquely tag, code and identify the sequencing data from the amplification. 
  
CONCLUSION
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634